DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a computing system for transferring control of configuration information of a device… in claim 1
the device transfer control of the configuration information…to unenroll the device with the first configuration source and to enroll the device with the second configuration source in claim 1
the device be un-enrolled from the first configuration source in claim 2
a plurality of first configuration sources that control configuration information of the device in claim 3
a device for transferring control of configuration information of the device in claim 9
the device transfer control of the configuration information…to unenroll the device with the first configuration source and to enroll the device with the second configuration source in claim 9
the device be un-enrolled from the first configuration source in claim 10
a plurality of first configuration sources that control configuration information of the device in claim 11
the computing system to transfer control of configuration information of a device in claim 17
the device transfer control of the configuration information…to unenroll the device with the first configuration source and to enroll the device with the second configuration source in claim 17
the device be un-enrolled from the first configuration source in claim 18
a plurality of first configuration sources that control configuration information of the device in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
the structure corresponding to a computing system is the structure of the CCT system of FIG. 6
the structure corresponding to a device is structure 610 of FIG. 6
the structure corresponding to a configuration source is a program executing on a server to manage the configuration of the devices, the program including a Mobile Device Management (“MDM”) system, Microsoft’s Group Policy, Microsoft’s System Center Configuration Manager, messaging servers (e.g., to synchronize emails, contacts, calendars, tasks, and notes), a classroom orchestration server, and so on ([0001], lines 6-10).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4, 9, 10, 12-16, 18, 20 are objected to because of the following informalities:  
“based at least on determining that the second configuration source is unable to support the configuration information of the device” in lines 1-2 of claim 4 needs to be replaced with “based at least on the determination that the second configuration source is unable to support the configuration information of the device” for clarity and consistency (see lines 4-5 of claim 2 and lines 9-10 of claim 1);
“a computer-readable medium storing executable instructions for causing the processor to perform operations of” in lines 3-4 of claim 9 needs to be replaced with “a computer-readable medium storing executable instructions that are executed by the processor to cause the processor to perform operations of” because the executable instructions cannot cause performance of any operation without being executed;
“The computing system of claim 9, further comprising:” in line 1 of claim 10 needs to be replaced with “The computing system of claim 9, the operations further comprising:” for clarity;
“The computing device of claim 9, further comprising” in line 1 of claim 12 needs to be replaced with “The computing system of claim 9, the operations further comprising” for clarity and consistency;
“based at least on determining that the second configuration source is unable to support the configuration information of the device” in lines 1-2 of claim 12 needs to be replaced with “based at least on the determination that the second configuration source is unable to support the configuration information of the device” for clarity and consistency (see lines 4-5 of claim 10 and lines 12-13 of claim 9);
“The computing device of claim 12” in line 1 of claim 13 needs to be replaced with “The computing system of claim 12” for clarity and consistency;
“The computing device of claim 13” in line 1 of claim 14 needs to be replaced with “The computing system of claim 12” for clarity and consistency;
“The computing device of claim 9” in line 1 of claim 15 needs to be replaced with “The computing system of claim 9” for clarity and consistency;
“The computing device of claim 9, further comprising” in line 1 of claim 16 needs to be replaced with “The computing system of claim 9, the operations further comprising” for clarity and consistency;
“The memory device of claim 17, further comprising:” in line 1 of claim 18 needs to be replaced with “The memory device of claim 17, the computing system further performing:” for clarity;
“The memory device of claim 17, further comprising:” in line 1 of claim 20 needs to be replaced with “The memory device of claim 17, the computing system further performing:” for clarity;
“based at least on determining that the second configuration source is unable to support the configuration information of the device” in lines 1-2 of claim 20 needs to be replaced with “based at least on the determination that the second configuration source is unable to support the configuration information of the device” for clarity and consistency (see lines 4-5 of claim 18 and lines 9-10 of claim 17).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims include a computer-readable medium and the specification discloses computer-readable media including transmission media ([0035], lines 10-12), and because transmission media are non- statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the configuration information of the first configuration source” in lines 7-8.  There is insufficient antecedent basis for the recitation in the claim.
Claim 1 recites “the configuration information” in lines 10-11.  It is not clear whether applicant intends for the recitation to refer to the configuration information of the device or to the configuration information of the first configuration source.  Clarification and/or explanation are/is required.
Claim 1 recites “the first configuration source” in line 11.  There is insufficient antecedent basis for the recitation in the claim.
Claim 1 recites “the first configuration source” in line 12.  There is insufficient antecedent basis for the recitation in the claim.
Claim 2 recites “the first configuration source” in line 6.  There is insufficient antecedent basis for the recitation in the claim.
Claim 8 recites “requesting that the device transfer control of its configuration information from the at least one first configuration source to the second configuration source” in lines 1-3.  There is insufficient antecedent basis for the recitation in the claim.
Claim 9 recites “the configuration information of a device” in line 5.  There is insufficient antecedent basis for the recitation in the claim.
Claim 9 recites “the configuration information of the first configuration source” in lines 10-11.  There is insufficient antecedent basis for the recitation in the claim.
Claim 9 recites “the configuration information” in line 14.  It is not clear whether applicant intends for the recitation to refer to the configuration information of the device or to the configuration information of the first configuration source.  Clarification and/or explanation are/is required.
Claim 9 recites “the first configuration source” in line 14.  There is insufficient antecedent basis for the recitation in the claim.
Claim 9 recites “the first configuration source” in line 15.  There is insufficient antecedent basis for the recitation in the claim.
Claim 10 recites “the first configuration source” in line 6.  There is insufficient antecedent basis for the recitation in the claim.
Claim 16 recites “requesting that the device transfer control of its configuration information from the at least one first configuration source to the second configuration source” in lines 1-3.  There is insufficient antecedent basis for the recitation in the claim.
Claim 17 recites “the configuration information of the first configuration source” in lines 7-8.  There is insufficient antecedent basis for the recitation in the claim.
Claim 17 recites “the configuration information” in lines 10-11.  It is not clear whether applicant intends for the recitation to refer to the configuration information of the device or to the configuration information of the first configuration source.  Clarification and/or explanation are/is required.
Claim 17 recites “the first configuration source” in line 11.  There is insufficient antecedent basis for the recitation in the claim.
Claim 17 recites “the first configuration source” in line 12.  There is insufficient antecedent basis for the recitation in the claim.
Claim 18 recites “the first configuration source” in line 6.  There is insufficient antecedent basis for the recitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfano et al. (US 2011/0246978).  
As per claim 1, Alfano teaches a method performed by a computing system (FIG. 3-FIG. 5 and 1100 of FIG. 1 are illustrations of a computing system; FIG. 6-FIG. 7 are illustrations of a method) for transferring control of configuration information of a device from at least one first configuration source to a second configuration source ([0015]-[0020]), the method comprising:
requesting the configuration information of the device (querying the DM Client 120 for a list of installed applications and associated information ([0042], last 2 lines); configuration information are installed applications and associated information on DM client 120; DM Client 120 is a component of device 110 in FIG. 3), the configuration information of the device currently under control of the at least one first configuration source (software component inventory 165 comprises a list, table, data structure, XML document, etc. of software components that are installed on the mobile device 110 and managed by the SCOMO server 160 ([0009], last 4 lines); installed applications and associated information (i.e. configuration information) on DM Client 120 are software components under control of SCOMO server 160; SCOMO server 160 is first configuration source) ; 
receiving the requested configuration information of the device (inventory of installed software components associated with DM Client 120 ([0042], lines 12-13); inventory may be retrieved by querying the DM Client 120 for a list of installed applications and associated information ([0042], last 3 lines); being retrieved suggests receiving);
determining whether the second configuration source is able to support the configuration information of the device (second device management server may confirm whether the applications existing on the mobile device are supported ([0035], lines 4-6); second device management server is second configuration source); and
based at least on a determination that the second configuration source is able to support the configuration information of the device (If the applications are supported ([0035], lines 7-8)), requesting that the device transfer control of the configuration information from the first configuration source to the second configuration source to unenroll the device with the first configuration source and enroll the device with the second configuration source (“DM Server B 720 sends SCOMO instructions to the DM Client B 702. In addition to the SCOMO instructions, there may also be an initialization or installation of DM Client B 702. At arrow 780, DM Client B 702 acts on the SCOMO instructions to conform the software components. DM Client A 701 may be deactivated or uninstalled as a result of the change of management responsibility to DM Client B 702” ([0056], lines 6-12); ([0053]) suggests SCOMO instructions being instructions to transfer control of the configuration information from the first configuration source to the second configuration source).
As per claim 2, Alfano teaches prior to requesting the configuration information of the device, receiving a request to enroll the device with the second configuration source (800, FIG. 8 and [0057], lines 5-6 teach receiving a message to initiate a transfer; [0057], lines 1-3 teaches a first device management server transferring a device management client to a second device management server, and suggests the message to initiate the transfer being a request to enroll the device with the second configuration source); and based at least on the determination that the second configuration source is able to support the configuration information of the device (If the applications are supported ([0035], lines 7-8)), requesting that the device be un-enrolled from the first configuration source (DM Client A 701 may be deactivated or uninstalled as a result of the change of management responsibility to DM Client B 702 ([0056], lines 10-12) and enrolling the device with the second configuration source (there may also be an initialization or installation of DM Client B 702 ([0056], lines 7-9)).
As per claim 3, Alfonso teaches two DM clients (DM clients 701, 702 – FIG. 7) coexisting on the device (device 700, FIG. 7) with connectivity to their respective DM server ([0056], lines 13-14; DM servers 705, 720 – FIG. 7); Alfonso also teaches a plurality of network providers ([0004], line 6; in one interpretation, a plurality of network providers suggests three network providers) – hence an interpretation suggesting three configuration sources: the at least one first configuration source being one of two first configuration sources that control configuration information of the device (DM servers 705 and 720 are considered first configuration sources that control configuration information of the device) and the second configuration source being a DM server other than DM servers 705 and 720 when transferring control of configuration information from at least one of DM servers 705 and 720 to a DM server other than DM servers 705 and 720.  Alfonso therefore suggests the at least one first configuration source being one of two first configuration sources that control configuration information of the device.
As per claim 4, Alfonso teaches performing a substitution/transformation based at least on determining that the second configuration source is unable to support the configuration information of the device ([0037], lines 1-3) and suggests enrolling with the second configuration source to perform the substitution/transformation.  Alfonso further teaches maintaining the first application 214 that is proprietary and associated with the first application provider based at least on determining that the second configuration source is unable to support the configuration information of the device ([0038], lines 4-6) and suggests not enrolling with the second configuration source to maintain proprietary application; when first application 214 is maintained, application from the second configuration source is not installed on the client and the device is considered not enrolled (there may also be an initialization or installation of DM Client B 702 ([0056], lines 7-9) suggests installation of application from second configuration source when enrolling with the second configuration source, and non-installation of application from second configuration source when not enrolling with the second configuration source).  Alfonso therefore suggests determining whether to enroll the device with the second configuration source based at least on determining that the second configuration source is unable to support the configuration information of the device because to enroll with the second configuration source to perform the substitution/ transformation suggests a determination being made to enroll the device with the second configuration source, and because to not enroll with the second configuration source to maintain proprietary application suggests a determination being made to not enroll the device with the second configuration source.  
As per claim 5, Alfonso suggests prompting a person (options for the user to select, controls for the user to actuate, and/or cursor or other indicators for the user to direct ([0062], last 3 lines) suggests prompting a person) to indicate whether to enroll the device with the second configuration source (data entry from the user including various parameter values for configuring the operation of the device ([0063], lines 1-4) suggests the user indicating whether to enroll the device with the second configuration source ([0037], lines 1-3 and [0038], lines 4-6 suggest determining whether to enroll the device with the second configuration source (see rejection of claim 4 above); the user configuring the operation of the device therefore suggests a person indicating whether to enroll the device with the second configuration source).  
As per claim 6, Alfonso suggests determining whether to enroll the device with the second configuration source including applying rules to determine whether to enroll the device with the second configuration source ([0037] suggests determining whether to enroll the device with the second configuration source including applying rules to determine to enroll the device with the second configuration source to perform a substitution/transformation; [0038] suggests determining whether to enroll the device with the second configuration source including applying rules to determine not to enroll the device with the second configuration source to maintain proprietary application; see also rejection of claim 4 above).
As per claim 7, Alfonso teaches the received configuration information of the device being in a format compatible with the Open Mobile Alliance Device Management protocol ([0006], lines 1-4).
As per claim 8, Alfonso suggests sending to the device a modification to the configuration information of the device after requesting that the device transfer control of its configuration information from the at least one first configuration source to the second configuration source ([0052], lines 1-2; [0053]).
As per claims 9-16, the claims generally correspond to claims 1-8 with Alfonso further teaching a computing system (1100, FIG. 11) comprising a processor (1110, FIG. 11; [0065], lines 1-6) and a computer-readable medium (1130, 1140 – FIG. 11) storing executable instructions for causing the processor to perform operations corresponding to operations performed in claims 1-8 ([0069], lines 1-7). 
As per claims 17-20, the claims generally correspond to claims 1-4 with Alfonso further teaching a memory device (1130, 1140 – FIG. 11) storing instructions that, when executed on a processor (1110, FIG. 11; [0065], lines 1-6) of a computing system (1100, FIG. 11), cause the computing system to transfer control of configuration information of a device from at least one first configuration source to a second configuration source that generally corresponds to the transfer control of configuration information of a device from at least one first configuration source to a second configuration source in claims 1-4 ([0069], lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: August 10, 2021